Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Tarnoff on May 20, 2021.
The application has been amended as follows: 
In claim 1, lines 13-14, the term “that electrically insulates” was replaced with “configured to electrically insulate”.
In claim 6, line 1, “the secondary battery according to claim 1, method” was added after “controlling”.
In claim 6, lines 3-12, “a power generation element having at least one unit cell layer including a positive electrode, a separator and a negative electrode stacked in that order; an electroconductive member disposed on at least one outward side of the power generation element in a direction in which the unit cell layer is stacked with an electrical insulation member interposed between the electroconductive member and the power generation element; and an external short circuit that electrically connects the electroconductive member with an electrode having an opposite polarity to that of an 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to a secondary battery comprising: a power generation element having at least one unit cell layer including a positive electrode, a separator and a negative electrode stacked in that order; an electroconductive member disposed on at least one outward side of the power generation element in a direction in which the unit cell layer is stacked with an electrical insulation member interposed between the electroconductive member and the power generation element; an external short circuit electrically connecting the electroconductive member to an electrode of an opposite polarity to that of an electrode on an outermost layer of the power generation element where the electroconductive member is disposed; a current detector arranged to detect  whether or not current is flowing to the external short circuit; and an external discharge safety circuit provided with an opening-closing device that is configured to electrically insulate a path between the positive electrode of the power generation element and the negative electrode of the power generation element when the current sensor has not detected current, and short-circuits the path between the positive electrode of the power generation element and the negative electrode of the power generation element outside the power generation element when the current sensor has detected current.
The prior art, such as Tajima U.S. Pub. 2014/0361727, teaches a power generation element having at least one unit cell layer including a positive electrode, a is configured to electrically insulate a path between the positive electrode of the power generation element and the negative electrode of the power generation element when the current sensor has not detected current, and short-circuits the path between the positive electrode of the power generation element and the negative electrode of the power generation element outside the power generation element when the current sensor has detected current.  Therefore, the instant claims are patentably distinct from the prior art of record.











Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722